Citation Nr: 1416692	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-45 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder of the left lower extremity.

2.  Entitlement to service connection for a skin disorder of the left lower extremity. 

3.  Entitlement to service connection for bilateral weak foot as secondary to the service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1989 to September 1994. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening the claim for service connection for a skin disorder of the left lower extremity.  The RO also issued a July 2011 rating decision, which denied service connection for a bilateral foot disability (claimed as bilateral weak foot).  The July 2011 rating decision is also before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for the left lower extremity skin disorder and bilateral weak foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a skin disorder of the left lower extremity was most recently denied by a March 2006 rating decision; the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision.  The decision is now final.

2.  Evidence received since the March 2006 rating decision is new and material; it is not cumulative and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disorder of the left lower extremity. 

CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied service connection for a skin disorder of the left lower extremity is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening the claim for service connection for a skin disorder of the left lower extremity have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In a May 2009 letter, the RO provided preadjudicatory notice to the Veteran addressing the new and material evidence claim with respect to the left lower extremity skin disorder.  The May 2009 letter also provided notice regarding what information and evidence is needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letter included provisions for disability ratings and for the effective date of the claim.  However, the May 2009 was not consistent with Kent in that it did not describe the reason of the prior denial of the claim for service connection for a skin disorder of the left lower extremity.  However, the RO provided a corrected VCAA letter dated in August 2010, which was consistent with Kent.  The RO then readjudicated the Veteran's claim for service connection for a skin disorder of the left lower extremity in a September 2009 statement of the case (SOC).  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).
 
The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Claim Reopening Legal Authority 

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 
38 C.F.R. § 20.1100 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Service Connection for Left Lower Extremity Skin Disorder

The RO most recently denied the Veteran's claim for service connection for a skin disorder of the left lower extremity by a March 2006 rating decision on the basis that the Veteran's left leg skin condition did not begin during service or was caused by service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2006.  The Veteran filed a notice of disagreement in May 2006 and was issued a SOC in November 2006.  However, he did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran has a current left lower extremity skin disability related to service.  

Evidence of record prior to the February 2006 rating decision and the November 2006 SOC includes service treatment records, the Veteran's lay statements, post-service treatment records from December 2003 to June 2006, a December 2003 VA general examination report, a February 2006 VA examination report, and a March 2006 addendum to the February 2006 VA examination report. 

Service treatment records show that the Veteran had impetigo of the left elbow in October 1990, dry dermatitis of the right calf in May 1991, cellulitis in the left ankle in July 1991, a left heel blister in August 1991, evidence that the left heel blister had healed, right leg dermatitis and a diagnosis of lichen simplex chronicus in September 1991, and evidence of decrease in symptoms of the right leg dermatitis well as a resolving LSC in October 1991.  The Veteran's lay statements include assertions that the Veteran developed rash on the left leg while at Fort Polk, Louisiana during field exercises and that this rash never healed since service.

Post-service treatment records show treatment for eczema and rash of the left lower extremity, and a diagnosis of stasis dermatitis.  The December 2003 VA examination report notes plaqued skin on the right lower leg as well as multiple skin tags around the neck, axilla, and below the breast line.  The February 2006 VA examination report shows a diagnosis of venous stasis changes of the bilateral lower extremities controlled with topical steroids and improving with weight loss.  In the March 2006 addendum, the VA examiner opined that the Veteran's skin color changes are secondary to his obesity and subsequent vascular compression of the capillaries of the lower extremity is secondary to obesity.  The VA examiner also opined that there is no evidence that military service caused the Veteran's obesity and, therefore, did not cause his lower extremity edema. 

The Board finds that there is sufficient evidentiary basis to reopen the claim of service connection for a skin disorder of the left lower extremity.  Evidence received subsequent to the February 2006 rating decision and the November 2006 SOC includes the Veteran's lay statements and a photo of the Veteran claimed to be taken during service, VA treatment records from June 2006 to January 2012, Ozarks Health Services treatment records dated in December 2001, May 2001, and October 2002, Jefferson County Medical Group (JCMG) treatment records dated in December 2009 and February 2010, and an internet article discussing mold and asbestos in Fort Polk, Louisiana. 

The Veteran has stated that his left lower extremity rash started during service and has continued since service through recurrent flare ups.  He also indicated that a VA dermatologist indicated that his obesity caused his skin tabs, but not the skin rash.  The Veteran stated in an August 2010 statement that Dr. S.H. at JCMG diagnosed his skin condition as lichen simplex chronicus, which is not associated with weight gain.  The Veteran also sent a photo of himself claimed to be taken during service in 1990 in which he is wearing a football uniform and shows left leg rash.  In June 2009, he submitted an internet article discussing mold and asbestos in Fort Polk, Louisiana; in a concurrent statement, the Veteran indicated that he became aware of the asbestos problem at Fort Polk, Louisiana but he was unsure if asbestos resulted in his skin condition.  The Veteran's statements are presumed credible only for purposes of the reopening of service connection for the left lower extremity skin condition.  See Justus, 3 Vet. App. at 513

Ozarks Health Service treatment records show a diagnosis of psoriasis of the left leg and JCMG treatment records show a diagnosis of lichen simplex chronicus of the bilateral lower extremities.  These two diagnoses were not of record at the time of the March 2006 decision.

The Board finds that the Veteran's statements and photo as well as the Ozarks Health Services and JCMG diagnoses are new and material because they were not previously of record and address the unestablished facts that the Veteran has a current left leg skin disability, and that this disability is related to service.  Accordingly, the Veteran's claim for service connection for a left lower extremity skin disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, additional development is necessary with respect to this issue as explained in the remand section below.


ORDER

New and material evidence having been received, service connection for the left lower extremity skin disorder is reopened. 


REMAND

Service Connection for a Left Lower Extremity Skin Disorder

The Veteran claims that service connection is warranted for a left lower extremity skin disorder because the claimed condition started during service and has continued since service.  A remand is required with respect to this issue to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  While the Veteran underwent a VA examination in February 2006 in connection with the original claim for the left lower extremity skin condition, the current diagnoses of psoriasis and lichen simplex chronicus are different from the diagnosis of venous stasis noted at the time of the February 2006 VA examination.  Therefore, an updated VA examination is warranted.

Service Connection for Bilateral Weak Foot

The Veteran claims that service connection is warranted for bilateral weak foot as secondary to the service-connected left ankle disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Under the current version of 38 C.F.R. § 3.310(b), which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310(b). 

The Veteran underwent a VA examination in July 2011 where the VA examiner diagnosed the Veteran with bilateral pes planus and opined that pes planus is not caused by or a result of the service-connected left ankle disability.  However, the July 2011 VA examiner did not address the question of secondary service connection on the basis of aggravation.  The Board finds, therefore, that a remand for VA examination is necessary to assist in determining if a bilateral foot disability is secondary to the service-connected left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining whether or not there is any current diagnosis related to a left lower extremity skin disorder and the etiology of such disability, if present.  The claims file must be made available to the VA examiner for review, and the examination reports should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.    

a. The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left lower extremity skin disability had its origin in service or is in any way related to the Veteran's active service.  The VA examiner should specifically comment on the Veteran's statement that his left lower extremity skin condition started in service and has continued since service as well as the Veteran's statement that a VA dermatologist differentiated between skin tags and skin rash and only related skin tags to the Veteran's obesity.  

2. Schedule the Veteran for a new VA examination with a different examiner to assist in determining whether a bilateral foot disability (claimed as bilateral week foot) is secondary to (caused or aggravated by) the service-connected left ankle disability.  The claims file must be made available to the VA examiner for review, and the examination reports should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The VA examiner should offer the following opinions: 

a. Does the Veteran have a current bilateral foot disability?

b. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral foot disability had its origin in service or is in any way related to the Veteran's active service.

c. If so, is it at least as likely as not that the bilateral foot disability is proximately due to or the result of the service-connected left ankle disability? 

d. Is it at least as likely as not that the bilateral foot disability is permanently worsened in severity (aggravated) by the service-connected left ankle disability? 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

3. Thereafter, the claims of service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


